By the Court.
The attorneys of the creditors cannot, as such, appear. But they, or any member of the bar, may, as amici curia, suggest to the court that the petition is collusive, and direct the attention of the court, to such parts of the testimony as may show collusion, or, as may be insufficient to sustain the petition. But the court will not direct the clerk or the counsel for the petitioner, to submit the affidavits or other testimony relied upon, in support of the petition, to the inspection of such amici curia.